Exhibit A

Number: 2005-22
Date: December 14, 2005

FEDERAL HOUSING FINANCE BOARD

Waiver Concerning the Direct Placement of Consolidated Obligations

WHEREAS, section 2A of the Federal Home Loan Bank Act (12 U.S.C. § 1422a(a)(3))
requires
the Federal Housing Finance Board (Finance Board) to ensure that the Federal
Home Loan
Banks (Banks) remain adequately capitalized and able to raise funds in the
capital markets to the
extent consistent with ensuring the safe and sound operation of the Banks;

WHEREAS, timely payment of all principal and interest to investors in
consolidated obligations
(COs) is essential to maintain the confidence of investors and potential
investors in COs;

WHEREAS, the Federal Reserve Bank of New York will implement procedures that
will prevent
a Bank or any other government sponsored enterprise from incurring an overdraft
in the accounts
at the Federal Reserve Bank of New York used to pay the principal and interest
due on
securities;

WHEREAS, the Banks Office of Finance (OF) serves as agent for each Bank in
remitting to the
Federal Reserve Bank of New York all funds due for principal and interest
payments on COs;

WHEREAS, under 12 C.F.R. §§ 907.2 and 907.6, any party may request a waiver of a
provision,
restriction, or requirement of the Finance Board regulations not otherwise
required by law if such
waiver is not inconsistent with the law, does not adversely affect any
substantial existing rights
and the Finance Board finds that application of the restriction would adversely
effect
achievement of the purposes of the Bank Act, or upon a showing of good cause;

WHEREAS, on October 18, 2005, the OF submitted to the Finance Board a request to
waive the
prohibition on direct placement of COs in 12 C.F.R. § 966.8(c) when a Bank has
not provided to
the OF by the agreed upon deadline all funds for principal and interest payments
due that day on
COs, or portions of COs, for which that Bank is the primary obligor; and

WHEREAS, Finance Board staff has reviewed the waiver request and determined that
it is
consistent with the Bank Act, for good cause, and raises no legal or safety and
soundness
concerns if the waiver is granted pursuant to the terms of this resolution.

NOW, THEREFORE, IT IS RESOLVED that effective July 1, 2006, the Board of
Directors
hereby waives 12 C.F.R. § 966.8(c) when direct placement of COs is necessary to
assure that the
Federal Reserve Bank of New York has sufficient funds to timely pay all
principal and interest
due that day on COs or portions of COs;

1

Resolution Number 2005-22

Page 2 of 2

IT IS FURTHER RESOLVED that the OF must notify the Office of Supervision no
later than

5:00 pm, eastern time, on any day it directly places a CO pursuant to this
waiver; and
IT IS FURTHER RESOLVED that the interest rate paid by the Bank that has not
remitted all the
funds to the OF by the agreed upon deadline on the CO issued pursuant to this
waiver shall be at
least 500 basis points above the federal funds rate.

By the Board of Directors

of the Federal Housing Finance Board

/s/ Ronald A. Rosenfeld

     
Ronald A. Rosenfeld
Chairman

2

3